ON APPLICATION FOR REHEARING
PER CURIAM.
In an application for rehearing counsel for Mrs. Hines calls our attention to the fact that our opinion which amended the district court judgment to increase the amount of child support is silent as to the date that the increase is to commence.
We clarify herein this inadvertent omission, and we now Order, Adjudge, and Decree that the increase in child support referred to is to be effective April 27, 1981, the date upon which Mrs. Hines first filed her petition which included a prayer for custody and child support. Byrd v. Byrd, 335 So.2d 515 (La.App. 1st Cir. 1976).
Defendant-curator is to be given credit for any voluntary or court ordered child support payments made by him since April 27, 1981.
With this Per Curiam Mrs. Hines’ application for rehearing is denied.